Citation Nr: 1132902	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1978, and from April 1981 to August 1989.  He served in Vietnam from November 20, 1968 to November 12, 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the appellant's November 2006 claim for entitlement to a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  

In July 2011, the appellant testified at a video conference hearing at the Montgomery RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

In a July 2011 letter, the appellant waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The appellant's biological father is a Vietnam veteran.

2.  The appellant has spina bifida.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran have been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A February 2007 letter, provided to the appellant before the July 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the appellant of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the appellant that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The appellant was not provided with such notice.  However, the appellant is not prejudiced thereby, because this decision represents a full grant of the benefit which the appellant is seeking on appeal regarding a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.  The RO will address the amount of monetary allowance and the effective date of an award at the time the Board's decision is implemented.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the appellant.  The Veteran's dates of service, including his dates of service in Vietnam, have been obtained.  Likewise, the appellant's available private treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the appellant in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.


Laws and Regulations Pertaining to Monetary Allowance under 38 United States Code Section 1805 for an Individual Suffering from Spina Bifida whose Father is a Vietnam Veteran

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

Analysis:  Monetary Allowance under 38 United States Code Section 1805 for an Individual Suffering from Spina Bifida whose Father is a Vietnam Veteran

The evidence demonstrates that the appellant is the son of a Vietnam veteran.  The appellant's birth certificate shows that he is the Veteran's son and was born in June 1971.  The evidence also demonstrates that the Veteran had active duty service from May 1968 to April 1978, and from April 1981 to August 1989, with service in the Republic of Vietnam from November 20, 1968 to November 12, 1969.  The Veteran is therefore a Vietnam veteran under 38 C.F.R. 
§ 3.814(c)(1).

Further, the medical evidence of record demonstrates that the appellant has been diagnosed with spina bifida.  In a December 2006 letter, the appellant's treating physician, D.R.T., M.D., wrote that the appellant "has been diagnosed with a Tethered Cord and Lipomyelomenigiocele.  Both of these diagnoses are [the] result of the birth defect Spina Bifida."  That physician again diagnosed the appellant with spina bifida in December 2010.  Another private physician, J.M.C., M.D., diagnosed the appellant with spina bifida in March 2011.

Significantly, the record does not include a diagnosis of spina bifida occulta.  Moreover, both of the above physicians listed International Classification of Diseases (ICD) code 741.90 along with their diagnoses of spina bifida, and that code corresponds to a diagnosis of spina bifida, but not spina bifida occulta.

At his July 2011 Board hearing, the appellant stated that he has known about or been treated for spina bifida since he was 35 years old, in December 2006.  Id. at pp. 4, 11.  The appellant testified that he experienced symptoms prior to December 2006, the cause of which had previously been misdiagnosed, which caused him to continue to seek treatment, which led to his diagnosis of spina bifida via magnetic resonance imaging (MRI) testing.  Id. at pp. 5, 11.  The appellant's attorney noted that no doctor has diagnosed the appellant with spina bifida occulta.  Id. at p. 16.  Additionally, the appellant's attorney correctly asserted that the applicable laws and regulations do not require that the appellant be diagnosed with spina bifida at birth.  Id. at p. 16; see also 38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.

After a thorough review of the evidence of record, the Board concludes that the appellant is entitled to a monetary allowance under 38 U.S.C.A. § 1805 as an individual suffering from spina bifida whose father is a Vietnam veteran.  As previously noted, the evidence confirms that the appellant is the child of a Vietnam veteran.  In addition, the medical evidence of record clearly shows that the appellant is "suffering from spina bifida."  38 C.F.R. § 3.814.  There is no medical evidence which indicates that the appellant does not have spina bifida.  Thus, the Board concludes that the medical evidence of record shows that the appellant is an individual "suffering from spina bifida."  38 U.S.C.A. § 1802; 38
C.F.R. § 3.814(c)(3).

The Board acknowledges that the RO denied the appellant's claim in its July 2007 rating decision and December 2008 statement of the case on the basis that the evidence did not show that he was diagnosed with spina bifida at or "around the time of" his birth.  However, the legal requirements for establishing entitlement to a monetary allowance under 38 U.S.C.A. § 1805 do not reflect that such benefits are contingent upon a showing that the appellant had spina bifida at or around the time of birth.  

Specifically, 38 U.S.C.A. § 1805 states that VA "shall pay a monthly allowance under this section to any child of a Vietnam veteran for any disability resulting from spina bifida suffered by such child."  Similarly, 38 C.F.R. § 3. 814(a) provides that "VA will pay a monthly monetary allowance under subchapter I of 38 U.S.C. chapter 18, based upon the level of disability determined under the provisions of paragraph (d) of this section, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran."  Thus, the law requires only that the child suffer from spina bifida.

Accordingly, as the evidence of record shows that the appellant is the child of a Vietnam veteran and that he is an individual suffering from spina bifida, entitlement to a monetary allowance under 38 U.S.C.A. § 1805 is warranted.




ORDER


Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


